PER CURIAM.
We affirm the trial court’s denial of appellant’s motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In 1985, the trial court would have had jurisdiction to consider and grant appellant’s motion filed under Florida Rule of Criminal Procedure 3.850, challenging the improper stacking of his minimum-mandatory sentences for five counts of robbery with a firearm. See Palmer v. State, 438 So.2d 1 (Fla.1983) (courts may not impose consecutive minimum-mandatory sentences when a firearm is used to commit multiple crimes at the same time and place); Moore v. State, 464 So.2d 1296 (Fla. 1st DCA 1985) (Palmer should be retroactively applied); Bass v. State, 530 So.2d 282 (Fla.1988) (confirming that Palmer applied to sentences imposed prior to Palmer).
AFFIRMED.
ERVIN, VAN NORTWICK and BROWNING, JJ., CONCUR.